           Case 2:18-cr-00263-JAM Document 52 Filed 11/25/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI NEGIN, # 250376
     MIA CRAGER, #300172
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
5
     Attorney for Defendant
6    MICHAEL SPILLERS
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    )   Case No. 2:18-cr-00263-JAM
11                                                )
                     Plaintiff,                   )   STIPULATION AND ORDER TO CONTINUE
12                                                )   STATUS CONFERENCE AND EXCLUDE TIME
     vs.                                          )
13                                                )   Date: December 1, 2020
     MICHAEL SPILLERS,                            )   Time: 9:30 am
14                                                )   Hon. John A. Mendez
                     Defendant.                   )
15                                                )
                                                  )
16
17            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and

19   Federal Defender Heather E. Williams through Assistant Federal Defender Lexi Negin, attorney

20   for Michael Brandon Spillers, that the status conference, currently scheduled for December 1,

21   2020, be continued to February 9, 2021 at 9:30 a.m.

22            Defense counsel requests additional time to investigate the facts and prepare for trial.

23   Counsel for defendant believes that failure to grant the above-requested continuance would deny

24   counsel the reasonable time necessary for effective preparation, taking into account the exercise

25   of due diligence

26            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

27   excluded of this order’s date through and including February 9, 2021; pursuant to 18 U.S.C.

28   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4

       Stipulation and Order to Continue Status
       Conference and Exclude Time
       Case 2:18-cr-00263-JAM Document 52 Filed 11/25/20 Page 2 of 3


1    based upon continuity of counsel and defense preparation.
2
3                                                Respectfully submitted,
4    Dated: November 24, 2020                    HEATHER E. WILLIAMS
5                                                Federal Defender
6                                                /s/ Lexi Negin
7                                                LEXI NEGIN
                                                 Assistant Federal Defender
8                                                Attorney for MICHAEL SPILLERS

9
     Dated: November 24, 2020                    McGREGOR W. SCOTT
10                                               United States Attorney
11                                               /s/ James Conolly
                                                 JAMES CONOLLY
12                                               Assistant U.S. Attorney
                                                 Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status
      Conference and Exclude Time
       Case 2:18-cr-00263-JAM Document 52 Filed 11/25/20 Page 3 of 3


1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    February 9, 2021, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the December 1, 2020 status conference shall be continued until February 9,
13   2021, at 9:30 a.m.
14
15   DATED: November 24, 2020                         /s/ John A. Mendez
16                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status
      Conference and Exclude Time
